t c memo united_states tax_court joseph p mcgivney jr petitioner v commissioner of internal revenue respondent docket no filed date thomas j handler for petitioner patricia pierce davis for respondent memorandum opinion laro judge respondent moves the court to enter a decision in accordance with the parties' stipulation of settled issues stipulation filed on date petitioner objects thereto asserting that he has recently learned of possible evidence of documents which will disprove certain terms of the stipulation we must decide whether as requested we shall defer entry of decision until after petitioner obtains the - - documents and shares them with respondent we hold that we shall not section references are to the internal_revenue_code for the year in issue background respondent determined a dollar_figure deficiency in petitioner's federal_income_tax and additions thereto of dollar_figure and dollar_figure under sec_6651 and respectively while residing in illinois petitioner petitioned the court to redetermine these amounts the court set this case for trial in chicago illinois on date on the date set for trial the parties filed the stipulation and the court ordered that the stipulated decision document be submitted to the court by date petitioner now refuses to sign the decision document asserting that he has recently become aware that documents may exist which support the allegations set out in his petition petitioner asserts petitioner believes that the financial records and information alleged to be newly discovered but not in petitioner’s possession will indicate that the taxable_income amounts related tax_liability and interest and penalty previously conceded in the stipulation of settled issues are inaccurate and petitioner is harmed by conceding to such amounts petitioner does not move the court to vacate the stipulation’ but ‘even assuming arguendo that petitioner is making such a motion through his response to respondent's motion for entry of decision we would deny the motion under the rationale of 90_tc_315 requests that we deny respondent's motion and that in view of the aforementioned information which is not supported by affidavit petitioner be granted additional time to present such new information to district_counsel discussion the compromise and settlement of tax cases is governed by general principles of contract law see 108_tc_320 affd without published opinion 208_f3d_205 3d cir a settlement stipulation is in essence a contract each party agrees to concede some rights which he or she may assert against his or her adversary as consideration for those secured in the settlement agreement see 26_tc_171 like contracts stipulations of settlement bind the parties thereto to the terms thereof see 87_tc_1451 in determining the proper meaning of the terms we look to the language of the stipulation and the circumstances surrounding its execution see 52_tc_420 see also 39_tc_602 affd 328_f2d_662 6th cir we will enforce a stipulation of settlement whether filed or orally stipulated into the record unless justice reguires that we do otherwise see dorchester indus inc v commissioner supra pincite saigh v - - commissioner supra pincite cf 85_tc_359 less stringent standard to modify or set_aside settlement stipulation when a trial is not canceled as a result of the stipulation petitioner makes no allegations that the decision proffered by respondent is not in accordance with the stipulation the stipulation which is clear on its face speaks for itself and shows that the parties agreed to resolve this case in the manner therein set out the stipulation voluntarily entered into must be given binding effect the parties struck a bargain in the stipulation and petitioner must live with the benefits and burdens of it see summers v commissioner tcmemo_1996_17 we hold that on the material before us there is no reason to delay entry of a decision reflecting the stipulation to reflect the foregoing an appropriate order will be issued granting respondent's motion for entry of decision and decision will be entered in accordance therewith
